DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 04/07/2022 have been considered for examination.

With regard to the objections to Specification and Claims, Applicant’s arguments filed 04/07/2022 in view of the amendments have been fully considered and are persuasive. Thus, the objections to Specification and Claims have been withdrawn.

With regard to the 102/103 rejections, Applicant’s arguments filed 04/07/2022 in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Objections
Claims 1, 3-13, 15-22, 24-25, 27-28 and 30 are objected to because of the following informality:  
Claim 1 recites, “an indicator” (line 7). It is suggested to replace it with “a first indicator”, so that it is distinguished from “a second indicator” of claim 8. Claims 10, 13, 22, 25 and 28 are objected to at least based on a similar rational applied to claim 1.
Claims 3-12, 15-22, 24, 27 and 30 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 5-7, 10, 12-13, 17-19, 22, 24-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over “New MAC CEs for NR MIMO”, 3GPP TSG-RAN WG2 Meeting #101 Athens, Greece, 26th February – 2nd March 2018 (R2-1802418) (hereinafter, “3GPP1”) in view of Wang et al (US Publication No. 2020/0021337).

Regarding claim 1, 3GPP1 teaches, an apparatus [page 1, section 1; page 4, section 2.3; note that NR having radio access network has UE] for wireless communication [page 1; section 1; page 4, section 2.3, NR-based wireless communication], comprising: 
at least one processor [page 1, section 1; page 4, section 2.3; note that every UE has a processor]; and 
memory coupled to the at least one processor, wherein the at least one processor is configured [page 1, section 1; page 4, section 2.3; note that every UE has memory coupled to the processor]: 
receive a medium access control (MAC) control element (CE) [page 1, section 1; page 4, section 2.3, radio access network (RAN1) provides list of MAC CE parameters for NR MIMO, the MAC CE is transferred by downlink (see, particularly, 3rd paragraph of the section 2.3) (i.e., receiving MAC CE; note that in NR, the downlink is a communication from base station to user equipment (UE))], wherein the MAC CE comprises an indicator for activation or deactivation of a semi-persistent configuration of one or more channel state information reference signal (CSI-RS) resource sets [page 1, section 1; page 4, section 2.3; figure 3, the MAC CE includes A/D field (i.e., indicator) which indicates the status of activation/deactivation of semi-persistent CSI-RS resource set], an identifier for a first CSI-RS resource set for channel measurement, and an identifier for a second CSI-RS resource set  [page 1, section 1; page 4, section 2.3; figure 3, the MAC CE includes CSI-RS resource set and CSI-IM resource set whose number is 16, so 4 bits can be used for CSI-RS resource set ID and CSI-IM resource set ID; see, figure 3, 4 bits are assigned for the CSI-RS resource set IDs, thus there are at least 16 CSI-RS set IDs in the MAC CE, two of the 16 CSI-RS resource set IDs are considered as the claimed “an identifier for a first CSI-RS resource set and an identifier for a second CSI-RS resource set”; further note that it is implied that the CSI-RS resource is a resource at least for channel state estimation/channel measurement]; 
determine one or more quasi-collocation (QCL) relationships corresponding to one or more CSI-RS resources of the first CSI-RS resource set and determine one or more quasi-collocation (QCL) relationships corresponding to one or more CSI-RS resources of the second CSI-RS resource set [page 1, section 1; page 4, section 2.3 (see, 1st and 3rd paragraphs); figure 3, the MAC CE provides QCL relationship corresponding to each CSI-RS resource i (i.e., one or more CSI-RS resources in the CSI-RS resource set) which is identified by TCI state IDi (shown in figure 3); note that the providing of the MAC CE including QCL relationship for each CSI-RS resource requires determining the QCL relationship for each CSI-RS resource beforehand, and it is implied that the QCL relationship for each CSI-RS resource is subsequently to be determined (by the UE)]; and 
monitor the one or more CSI-RS resources of the first CSI-RS resource set and the one or more CSI-RS resources of the second CSI-RS resource set based at least in part on the MAC CE  [page 1, section 1; page 4, section 2.3, note that providing the MAC CE including each CSI-RS resource i (of the CSI-RS resource set) requires determining of each CSI-RS resource based on determining the CSI-RS resource set beforehand; the providing of the MAC CE is subsequently to be monitored (by the UE)] and the determination [page 1, section 1; page 4, section 2.3 (see, 1st and 3rd paragraphs); figure 3, the MAC CE provides QCL relationship corresponding/mapping to each CSI-RS resource i (i.e., one or more CSI-RS resources in the CSI-RS resource set) which is identified by TCI state IDi (shown in figure 3); note that the providing of the MAC CE is subsequently to be monitored (by the UE) and since the providing of the MAC CE is based on determining the QCL relationship, the monitoring of the MAC CE including the CSI-RS resources is based on determining the QCL relationship].  
Although 3GPP1 teaches, “the MAC CE comprises ... an identifier for a first CSI-RS resource set for channel measurement, and an identifier for a second CSI-RS resource set” as set forth above, 3GPP1 does not explicitly teach (see, emphasis), a second CSI-RS resource set for intra-cell interference measurement.
However, Wang teaches, a second CSI-RS resource set for intra-cell interference measurement [¶0025-0028 and 0048-0074, NZP CSI-RS (note that the NZP CSI-RS requires at least a resource (set) corresponding thereto) for intra-cell interment measurement].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 with the teachings of Wang for a CSI-RS resource set for intra-cell interference measurement since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 5, 3GPP1 in view of Wang teaches, all the limitations of claim 1 and particularly “the MAC CE comprises the one or more QCL relationships corresponding to the one or more CSI-RS resources of the first CSI-RS resource set and the one or more QCL relationships corresponding to the one or more CSI-RS resources of the second CSI-RS resource set” as set forth above, and 3GPP1 further teaches, wherein the at least one processor is configured to perform the determination based at least in part on the MAC CE [page 1, section 1; page 4, section 2.3, the MAC CE provides the QCL relationships, thus determining of the QCL relationship requires receiving the MAC beforehand].  

Regarding claim 6, 3GPP1 in view of Wang teaches, all the limitations of claim 1 as set forth above, and 3GPP1 further teaches, the MAC CE has a variable size [page 4, section 2.3 (see, last paragraph), the size of the MAC CE is variable] and comprises two or more first identifiers for one or more CSI-RS resource sets [page 1, section 1; page 4, section 2.3; figure 3, the MAC CE includes CSI-RS resource set and CSI-IM resource set whose number is 16], wherein each respective identifier of the two or more identifiers is for a respective CSI-RS resource set of two or more CSI-RS resource sets [page 1, section 1; page 4, section 2.3; figure 3, note that each respective 16 CSI-RS resource set IDs is for a respective CSI-RS resource set of 16 CSI-RS resource sets], and wherein the two or more identifiers includes: the identifier for the first CSI-RS resource set, and the identifier for the second CSI-RS resource set [page 1, section 1; page 4, section 2.3; figure 3, note that two of the 16 CSI-RS resource set IDs are considered as the claimed “an identifier for a first CSI-RS resource set and an identifier for a second CSI-RS resource set”].

Regarding claim 7, 3GPP1 in view of Wang teaches, all the limitations of claim 6, and 3GPP1 further teaches, the MAC CE comprises an identifier for a third CSI-RS resource set for CSI inter-cell interference measurement (CSI-IM) [page 4, section 2.3; figure 3, the MAC CE further includes semi-persistent CSI-IM resource set ID].  

Regarding claim 10, 3GPP1 in view of Wang teaches, all the limitations of claim 1, and 3GPP1 further teaches, the indicator is one bit of the MAC CE [page 1, section 1; page 4, section 2.3 (see, 1st bullet); figure 3, the MAC CE includes A/D field (i.e., indicator) which indicates the status of activation/deactivation of semi-persistent CSI-RS resource set and the AD field has one bit].  

Regarding claim 12, 3GPP1 in view of Wang teaches, all the limitations of claim 1 as set forth above, and 3GPP1 further teaches, the MAC CE comprises an identifier for a third CSI-RS resource set for CSI inter-cell interference measurement (CSI-IM) [page 4, section 2.3; figure 3, the MAC CE includes semi-persistent CSI-IM resource set ID].  

Regarding claim 13, 3GPP1 teaches, a network device for wireless communication [page 1; section 1; section 2.1; page 4, section 2.3, a method for NR-based wireless communication; note that the NR-based wireless communication comprises user equipment (UE) and base station (i.e., network device)], comprising: 
a processor [page 1; section 1; section 2.1; page 4, section 2.3, note that the base station has at least one processor]; 
memory in electronic communication with the processor [page 1; section 1; section 2.1; page 4, section 2.3, note that the base station has at least one memory electronically communicating with the processor]; and 
instructions stored in the memory and executable by the processor to cause the apparatus to perform actions [page 1; section 1; section 2.1; page 4, section 2.3, note that the memory stores instructions to be executable by the processor to cause the base station to perform communication actions with the UE].  
Claim 13 is merely different from claim 1 in that it recites claimed features from the perspective of a network device to an apparatus of claim 1, but recites similar features to claim 1 without adding further patentable feature.
Thus, claim 13 is rejected at least based on a similar rational applied to claim 1

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 5.

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 6.

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 7.

Regarding claim 22, claim 22 is rejected at least based on a similar rational applied to claim 10.

Regarding claim 24, claim 24 is rejected at least based on a similar rational applied to claim 12.

Regarding claim 25, claim 25 recites similar features to claim 1 without adding further patentable feature. Thus, claim 25 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 28, claim 28 recites similar features to claim 13 without adding further patentable feature. Thus, claim 28 is rejected at least based on a similar rational applied to claim 13.  

Claims 3-4, 15-16, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over “New MAC CEs for NR MIMO”, 3GPP TSG-RAN WG2 Meeting #101 Athens, Greece, 26th February – 2nd March 2018 (R2-1802418) (hereinafter, “3GPP1”) in view of Wang et al (US Publication No. 2020/0021337) and further in view of Ng et al (US Publication No. 2013/0279437).

Regarding claim 3, although 3GPP1 in view of Wang teaches, all the limitations of claim 1 and particularly, “the one or more QCL relationships corresponding for each of the one or more CSI-RS resources” as set forth above, 3GPP1 in view of Wang does not explicitly teach (see, emphasis),   
receive a radio resource control (RRC) configuration message that comprises the one or more QCL relationships, 
wherein the determination is based at least in part on receiving the RRC configuration message.  
However, Ng teaches, receive a radio resource control (RRC) configuration message that comprises the one or more QCL relationships [¶0069, quasi co-location relationship (QCL) is signaling (to UE) by RRC signaling from the network (i.e., receiving (by the UE) RRC message) that comprises the QCL relationship)], wherein the determination is based at least in part on receiving the RRC configuration message [¶0069, the quasi co-location relationship (QCL) is signaling (to UE) by RRC signaling from the network, which results in determining (by the UE) the QCL relationship based on the RRC].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Wang with the teachings of Ng since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 4, 3GPP1 in view of Wang and Ng teaches, all the limitations of claim 3 and particularly, “the RRC configuration message comprises the one or more QCL relationships corresponding to the one or more CSI-RS resources of the first CSI-RS resource set and “the one or more QCL relationships corresponding to the one or more CSI-RS resources of the second CSI-RS resource set, the determination based at least in part on the MAC CE”, and 3GPP1 further teaches, a plurality of QCL lists that each comprise OCL relationships corresponding to CSI-RS resources, and the MAC CE indicates a OCL list of the plurality [page 1, section 1; page 4, section 2.3 (see, 1st and 3rd paragraphs); figure 3, the MAC CE provides QCL relationship corresponding to each CSI-RS resource i (i.e., one or more CSI-RS resources in the CSI-RS resource set), thus there should exist QCL relationships (i.e., a plurality of QCL lists) which CSI-RS resources corresponding to each of the CSI-RS resource sets] and Ng teaches, “the RRC configuration message comprises the one or more QCL relationships as set forth above in claim 3.   

Regarding claim 15, claim 15 is rejected at least based on a similar rational applied to claim 3.

Regarding claim 16, claim 16 is rejected at least based on a similar rational applied to claim 4.

Regarding claim 27, claim 27 is rejected at least based on a similar rational applied to claim 3.  

Regarding claim 30 claim 30 is rejected at least based on a similar rational applied to claim 3.  

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “New MAC CEs for NR MIMO”, 3GPP TSG-RAN WG2 Meeting #101 Athens, Greece, 26th February – 2nd March 2018 (R2-1802418) (hereinafter, “3GPP1”) in view of Wang et al (US Publication No. 2020/0021337) and further in view of “Introducing new MAC CEs for NR MIMO”, 3GPP TSG-RAN WG2 NR Ad hoc 0118, Vancouver, Canada, 22nd January – 26th January 2018 (R2-1801523) (hereinafter, “3GPP2”).
Note: 3GPP2 was cited by the applicant in the IDS received on 10/20/2020. 

Regarding claim 8, although 3GPP1 in view of Wang teaches, all the limitations of claim 1, and 3GPP1 further teaches, the MAC CE comprises an identifier for an identifier a third CSI-RS resource set for CSI inter-cell interference measurement (CSI-IM) [page 4, section 2.3 (see, third bullet); figure 3, the MAC CE includes semi-persistent CSI-IM resource set ID (i.e., identifier) which identifies the index of CSI-IM-ResourceSetConfigID and the MAC CE is transferred (to the UE) by downlink; note that since the MAC CE includes the identifier, it is implied that determining whether the identifier is present in the MAC CE], 3GPP1 in view of Wang does not explicitly teach (see, emphasis), the MAC comprises a second indicator that specifies whether the MAC CE comprises the identifier for a third CSI-RS resource set for CSI-IM.  
However, the feature, “second indicator in the MAC CE that specifies whether the MAC CE comprises the identifier for a third CSI-RS resource set for CSI-IM” are well known/established in the telecommunication art as recited in 3GPP standard, i.e., 3GPP2.
In particular, 3GPP2, teaches, second indicator in the MAC CE that specifies whether the MAC CE comprises the identifier for a third CSI-RS resource set for CSI-IM [page 2; section 2.1 (2nd bullet); figure 1, SP CSI-IM resource set ID is determined based on an P(1bit) field indicating the presence of CSI-IM resource set ID].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of providing the above-mentioned feature as taught by 3GPP2 in the system of 3GPP1 in view of Wang, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.

Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 8.

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over “New MAC CEs for NR MIMO”, 3GPP TSG-RAN WG2 Meeting #101 Athens, Greece, 26th February – 2nd March 2018 (R2-1802418) (hereinafter, “3GPP1”) in view of Wang et al (US Publication No. 2020/0021337) and further in view of "Introducing new MAC CEs for NR MIMO", 3GPP TSG-RAN WG2 NR Ad hoc 0118, Vancouver, Canada, 22nd January - 26th January 2018 (R2-1801523) (hereinafter, "3GPP2") and further in view of in view of Ng et al (US Publication No. 2013/0279437).

Regarding claim 9, 3GPP1 in view of Wang and 3GPP2 teaches, all the limitations of claim 8 and particularly, "second indicator” as set forth above, and Ng further teaches, the second indicator ... comprises one bit of the MAC CE [page 2; section 2.1 (2nd bullet); figure 1, the P(1bit) field comprises one bit of the MAC CE].  

Regarding claim 21, claim 21 is rejected at least based on a similar rational applied to claim 9.

Allowable Subject Matter
Claim 11 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469